DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 of the FR1770070 application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 23 January 2017. It is noted, however, that applicant has not filed a certified copy of the FR1754720 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for generating air flow”, “sound-generating device” and “control device that is configured to manage the emission of sound and air by independent control” recited in claim 1; “image projection device” recited in claim 9. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 and 10 are objected to because of the following informalities: in claim 3, “characterized in that it comprises” should read --further comprising--; and in claim 10, line 3 “the side of the screen” should read --a side of the screen--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 4 the claim limitation “device for generating air flow” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification only refers to element 32 in the drawings but gives no indication as to what the device is since the drawing merely shows a shape and does not show the structure that performs the function of generating air flow. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the phrase "as well as a control device”" renders the claim indefinite because it is unclear whether the limitation is listing the control device as an element of the immersive device (e.g., an immersive device comprising a screen; at least two multisensory cases; and a control device) or if the limitation is requiring a control device associated with each multisensory case (e.g., each multisensory case comprising at least one device for generating an air flow; a sound-generating device; and a control device).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “odor-diffusing support” in claim 2 is used by the claim to mean “an odor-diffusing device,” (see page 10, line 30-page 11, line 14) while the accepted meaning is “a thing that bears the weight of something or keeps it upright” such as a platform for placing an odor-diffusing device. The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 2, the phrase "a device for generating an air flow" in line 3 renders the claim indefinite because it is unclear whether the limitation is part of the “at least one device for generating an air flow” recited in claim 1 or an additional device for generating an air flow.
Regarding claim 2, the phrase "the device for generating an air flow" line 4 renders the claim indefinite because it is unclear whether the limitation is referring to the device for 
Regarding claim 2, the phrase "one above the other" renders the claim indefinite because it is unclear which element of the odor-diffusing device and the device for generating an air flow is defined as the “one” and which device is “the other”.
Claim 4 recites the limitation "the central case" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears this rejection can be overcome by amending the phrase “a multisensory case (10)” in claim 3 to recite --a central case (10)--.
Claim 6 recites the limitation "the extension of the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 5 do not previously define which portion of the screen are the ends.
Regarding claim 7, the phrase "a plurality of multisensory cases" in line 2 renders the claim indefinite because it is unclear whether the limitation is part of the “at least two multisensory cases” recited in claim 1 or an additional plurality of multisensory cases.
Claim 8 recites the limitation "the central case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "the screen is associated with an image projection device" renders the claim indefinite because it is unclear whether the image projection device is a required part of the immersive device or if the screen merely needs to be capable of associating with an image projection device. It appears this rejection can be overcome by amending the claim to recite --The immersive device according to claim 1, further comprising an image projection device.--.

Regarding claim 12, the phrase "comprises two so-called front…two so-called rear...and a central case" renders the claim indefinite because it is unclear whether the limitation is part of the “at least two multisensory cases” recited in claim 1 or an additional plurality of multisensory cases.
The term “so-called” in claim 11 renders the claim indefinite. The term “so-called” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree to which a multisensory case would constitute a “so-called front multisensory case” or a “so-called rear multisensory case”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites the limitation "the effects" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3, 5 and 10 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2013/0328777 A1) (Johnson) in view of Seiler (US 2018/0126263 A1).
Referring to claim 1: Johnson teaches an immersive device (see figures 14; paragraph [0029]), comprising a screen (see figure 14) and at least two multisensory cases (see figure 14; paragraph [0029]; wherein one or more speakers are positioned relative to the screen), each multisensory case comprising a sound-generating device (see paragraph [0029]); and a control device (see paragraph [0029]; wherein the device includes a multichannel immersive audio controller) that is configured to manage the emission of sound by independent control of each of the multisensory cases (see paragraphs [0029]-[0030]; wherein the controller controls audio playback of each speaker to produce the spatialized audio effect using a real-time algorithm in order to position the audio in 3D space); wherein the at least two multisensory cases are arranged in a ring, semi-circle or other pattern, positioned relative to each display element (see paragraph [0029]). Johnson is silent to each multisensory case comprising at least one device for generating an air flow; and the control device being incorporated within each multisensory case to manage the emission of sound and air by independent control of each of the multisensory cases.
Seiler teaches an immersive device comprising a plurality of multisensory cases (see figures 4A-B, #400; paragraphs [0055], [0061] and [0077]-[0081]) comprising at least one device for generating an air flow (see figures 4A-B, #450/472; paragraph [0080]); at least one odor-diffusing device (see figure 4A-B, #450/474), formed by at least an odor-diffusing support and a ventilator (see paragraph [0081]; wherein it is clear that the scent control module includes at least an odor-diffusing support (i.e., an element containing the odor substance consistent with an odor-diffusing support disclosed by applicant, see page 10, line 30-page 11, line 2) and a 
	Referring to claim 2: With regards to claim 1 above, Seiler teaches at least one multisensory case comprises at least one odor-diffusing device, formed by at least an odor-diffusing support and a ventilator, and the device for generating an air flow (see figures 4A-B; paragraphs [0055], [0061] and [0077]-[0081]). Johnson, as modified by Seiler, is silent to the odor-diffusing device and the device for generating an air flow being positioned one above the other, however, Seiler further teaches the at least one multisensory case comprising a stacked (i.e., “one above the other”) configuration of sensory and sensor units of incorporated in the case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the odor-diffusing device and the at least one device for generating an air flow of Johnson, as modified by Seiler, in a stacked configuration like taught by Seiler in order to form a vertical panel of sensory effects, thereby, reducing the footprint of the multisensory case.
Referring to claim 5: Johnson further teaches that the screen is curved (see figure 14).
Referring to claim 7: Johnson, as modified by Seiler, further teaches the plurality of multisensory cases delimit an immersive zone with the screen (see Johnson paragraph [0029]; 
Referring to claim 9: Johnson further teaches the screen is associated with an image projection device (see paragraph [0028]).
Referring to claim 12: Seiler further teaches that the control device is configured for a balanced distribution of the effects between each of the multisensory cases as a function of the image on the screen (see paragraphs [0055], [0064] and [0077]-[0081]).
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Seiler, as applied to claims 1 and 7 above, in view of Schwab (US 2017/0318975 A1).
Referring to claims 3 and 4: With regards to claim 1 above, Johnson, as modified by Seiler, is silent to a central case arranged between the at least two multisensory cases, the central case comprises a ventilator (10') configured to redistribute the air mixed by the devices for generating an air flow (32) arranged in each multisensory case (4, 4-AV). Schwab teaches an immersive device (see figures 4-5, #100) comprising a curved screen (see figures 4-5, #70; paragraphs [0041]-[0042]); at least two speakers (see figure 4, #50; paragraph [0034]) arranged on each side of the screen; at least one device for generating an air flow (see figure 4, #400/430; paragraph [0039]); and an overhead central case (see figure 5, #500) arranged at a center of and above an immersive zone (see figure 5; wherein the immersive zone is generally designated by element marker #15; and wherein it is clear the central case, #500, is arranged at a center of and above the immersive zone), the central case comprising a ventilator configured to redistribute the air generated by the at least one air flow device (see paragraph [0039]; wherein the central case, 
Referring to claim 8: With regards to claim 7 above, Johnson, as modified by Seiler, is silent to a central case is arranged at the center of and above the immersive zone. Schwab teaches an immersive device (see figures 4-5, #100) comprising a curved screen (see figures 4-5, #70; paragraphs [0041]-[0042]); at least two speakers (see figure 4, #50; paragraph [0034]) arranged on each side of the screen; at least one device for generating an air flow (see figure 4, #400/430; paragraph [0039]); and an overhead central case (see figure 5, #500) arranged at a center of and above an immersive zone (see figure 5; wherein the immersive zone is generally designated by element marker #15; and wherein it is clear the central case, #500, is arranged at a center of and above the immersive zone), the central case comprising a ventilator configured to redistribute the air generated by the at least one air flow device (see paragraph [0039]; wherein the central case, #500, includes an exhaust vent for removing unwanted atmosphere from the immersive zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the immersive device of Johnson, as modified by Seiler, with an overhead central case including a ventilator like taught by Schwab in order to remove unwanted atmosphere from inside the immersive zone (see Schwab paragraph [0039]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Seiler, as applied to claim 5 above, in view of Nagatani (US 2015/0168768 A1).
Referring to claim 6: While Johnson teaches the at least two multisensory cases are arranged in a ring, semi-circle or other pattern, positioned relative to each display element (see paragraph [0029]), Johnson, as modified by Seiler, does not explicitly teach the at least two multisensory cases comprise two front multisensory cases respectively in the extension of the ends of the curved screen. Nagatani teaches a display device comprising a curved screen (see figure 11A, #11; paragraph [0056]) and at least two speaker cases (see figures 7 and 11A, #12) positioned respectively in the extension of the ends of the curved screen (see paragraphs [0044], [0048] and [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the at least two multisensory cases of Johnson, as modified by Seiler, with a case positioned respectively in the extension of the ends of the curved screen like taught by Nagatani in order to yield predictable results in providing a feeling of immersion to the user (see Nagatani paragraphs [0044] and [0056]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Seiler, as applied to claim 9 above, in view of Frost (US 2014/0192087 A1).
	Referring to claim 10: Johnson, as modified by Seiler, is silent to the image projection device being an overhead projector arranged on the side of the screen opposite the immersive zone. Frost teaches an immersive environment (see figures 1A-C, #100) that creates an ultra-realistic simulated environment by completely surrounding a user (see figure 1A, #102) with visual, audio, olfactory and tactile sensory inputs (see paragraph [0029]), the immersive environment comprising a screen (see figures 1A-C, #104/105) and an image projection device (see figures 1A-C, #107; paragraphs [0029]-[0030]) in the form of a overhead projector arranged on a side of the screen opposite an immersive zone (see figure 1A; wherein the area within the dome formed by the screens forms the immersive zone). It would have been obvious to one of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Seiler, as applied to claim 1 above, in view of Kelsey et al. (US 2012/0157204 A1).
	Referring to claim 11: While Johnson teaches the at least two multisensory cases are arranged in a ring, semi-circle or other pattern, positioned relative to each display element (see paragraph [0029]) and an image projection device (see paragraph [0028]). Johnson, as modified by Seiler, does not explicitly teach two so-called front multisensory cases, arranged in the direct vicinity of the screen, two so-called rear multisensory cases, arranged at the opposite end of the immersive zone, and a central case. Kelsey teaches an immersive environment comprising a projection surface (see figure 2, #204; wherein the projection surface includes the surface the user, #203, is aiming the game controller, #200); two so-called front speakers cases (see figure 2, #206; wherein the front speakers are the speakers positioned on the projection surface in front of the user, #203) arranged in the direct vicinity of the screen, two so-called rear speakers cases (see figure 2, #206; wherein the rear speakers are the speakers positioned behind the user, #203) arranged at the opposite end of the immersive zone (see figure 2; wherein the immersive zone is the area in which the user, #203, is standing), and a central case comprising a game console and projector (see paragraph [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the immersive device of Johnson, as modified by Seiler, with a plurality of multisensory cases arranged as two so-called .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein (US Patent No. 7,578,783), Mrklas et al. (US Patent No. 5,304,112), Brockway (US 2017/0055897 A1), Carleo (US 2016/0310867 A1), Dennis et al. (US Patent No. 9,140,965), Karaoguz et al. (US 2011/0164188 A1), Ugan et al. (US 2016/0088279 A1), Kong (US 2019/0056644 A1) each of which teaches an immersive device for providing a multisensory experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791